Citation Nr: 1536243	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran (appellant ) served on active duty from September 1984 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a September 2009 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disorder.  

The appellant and his spouse testified at a videoconference hearing in June 2015, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the appellant's Veterans Benefits Management System file.  


FINDING OF FACT

The appellant's left knee disorder, diagnosed as degenerative changes, is as likely as not related to his active duty service.  


CONCLUSION OF LAW

A left knee disorder, diagnosed as degenerative changes, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub.L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative joint disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant asserts that service connection for a left knee disorder is due to service incurrence.  He states that while in the Marine Corps, he injured his left knee during training.  He stated that he was treated by a private physician as there was no infirmary or base medical facilities where he was stationed in Paris, France.  He was told by the private physician that he had damaged cartilage in the left knee from running and training on cobblestone streets.  He stated that the physician performed arthroscopic surgery and stated that the knee would worsen.  He stated that his left knee has worsened and that he now has end stage degenerative joint disease, necessitating a total knee replacement.  

At the outset, it is important to note that the appellant's service treatment records are unavailable.  In response to the request for his service records, in July 2009, a Military Records Specialist at the RO submitted to the file a Formal Finding on the Unavailability of complete Service Treatment Records.  The Military Records Specialist outlined the attempts that were made to obtain the appellant's service treatment records.  In September 2008, an e-mail request was made to the National Personnel Records Center (NPRC), requesting the appellant's service treatment records (STRs).  In October 2008, the NPRC replied that they could only locate his dental records which were on microfiche, and no other STRs could be located.   

The Board notes when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet.App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the appellant's service records are not available, except for his entrance examination and his dental records, VA has a heightened duty to assist in the present case.   

The available entrance examination report reflects that examination was performed in August 1984, and showed that the appellant had knee surgery prior to service at age 19.  The record showed he had right knee surgery in 1978, and he had no symptoms at the time of the entrance examination.  Nothing was reported relative to the appellant's left knee.  

May 2009 private medical records from W.S.W., DO were submitted to VA on behalf of the appellant's claim.  These records show treatment from September 2008 to February 2009 of the left knee, with the Veteran informing the physician he was injured in the military.  The most recent examination in February 2009 indicated that the date of onset for the left knee disorder was uncertain.  The diagnosis was internal derangement of the knee.  No etiology of the left knee disorder was indicated.  

In September 2009, the appellant underwent a VA orthopedic examination.  He reported that while he was in service in 1988, in Paris, France, he was referred to a local surgeon and had left knee surgery at that time.  Physical examination showed well-healed puncture scars around the left knee.  There was no keloid formation.  X-ray of the left knee showed moderately advanced degenerative changes.  Questionable chondrocalcinosis of the lateral aspect of the left knee joint was noted.  The diagnosis was advanced degenerative joint changes of the left knee; questionable chondrocalcinosis on the lateral aspect of the knee joint.  

The medical examiner stated that the claims file review revealed documentation that the appellant had pre-service surgery to the right knee and not the left.  The appellant is claiming service connection for the left knee which he had surgery for while in service in 1988 while in Paris, France, when he was referred to a local/private surgeon.  The examiner opined it was at least as likely as not that the left knee condition was related to or the result of a condition that was treated while in service on the basis of the appellant's history.  

Associated with the claims folder were copies of a number of letters from family members, the Veteran's spouse, and two comrades that served with the Veteran in Paris, France.  His mother and brothers related that he called home and told them that he had to have left knee surgery and informed them when the surgery was performed.  They stated that he has had problems with his left knee since that time.  Two soldiers that served with the appellant in Paris, France, submitted letters on his behalf.  Both soldiers/comrades indicated, in pertinet part, that the appellant required left knee surgery after he injured his left knee while training.  

The appellant and his spouse testified at a videoconference hearing before the undersigned VLJ in June 2015.  He testified that he injured his left knee while jogging on cobblestone streets in Paris, France.  He stated that he was sent to a private surgeon because there was no military infirmary or base in the area, so they were required to go to a private hospital.  He testified that he was told that he had worn away cartilage in his left knee and that it occurred from jogging on cobblestone.  He had arthroscopic surgery and the damaged cartilage was shaved away.  He also testified that he had been wearing a knee brace on his left knee for more than 15 years and  his private doctor has indicated that he recommends a total knee replacement of the left knee, as the cartilage is totally gone at this time.  

Based on the foregoing, the Boards finds sufficient evidence of a left knee disorder - degenerative joint disease.  Such was clearly established during September 2009 VA examination.  There is also lay evidence of a left knee injury in service.  As there are no STRs other than his entrance examination and dental records, the duty to assist is heightened.  The appellant presented statements of his comrades in service who related in statements that they served with the appellant in service in Paris, France, and were aware of his left knee injury during their training.  His mother and his brothers, submitted lay statements indicating that he contacted them while he was stationed in Paris, France, and told them that he was undergoing surgery of the left knee.  He also contacted them when the surgery was performed.  His statements, statements from his family and his comrades on behalf of his claim, and his videoconference hearing testimony all support this finding.   Shedden elements (1) and (2) are thereby met.  

As for crucial element (3) of the Shedden analysis, a medical nexus, the August 2009 VA examination and opinion also supports such a relationship.  The examination report showed well-healed puncture scars around the left knee.  Moreover, the examiner stated that it was at least as likely as not that the appellant's left knee condition was related to or the result of a condition that was treated in service on the basis of the appellant's history.  The appellant's history has been corroborated by his comrades who served with him in Paris, France, and the statements of his mother and brothers, who indicate his contact with them during that time stating he underwent surgery of the left knee.  All of this evidence is considered credible.  

Therefore, the evidence is sufficient to form the basis for service connection.  As such, service connection for left knee degenerative changes is warranted.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for left knee degenerative changes is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


